MEMORANDUM *
Legacy Health System, Inc., Legacy Meridian Park Hospital, and Lusanne Wi*582secaver (collectively “Legacy”) appeal from an adverse jury verdict and the district court’s denial of the motions for judgment as a matter of law or for a new trial. Substantial evidence supports the jury’s verdict that Wisecaver used improper means to interfere with Laurie Volm’s economic relationships and caused Volm damages. The fact that the jury found in favor of two of the defendants does not alter our conclusion. Oregon Revised Statutes § 41.675 can not be read as broadly as Legacy advocates; as the district court held, the evidence at issue did not relate to information provided to any “peer review body.” Or.Rev.Stat. § 41.675(1) (2001). The district court did not abuse its discretion in declining to use Legacy’s proposed special verdict form. See Acosta v. City & County of San Francisco, 83 F.3d 1143, 1149 (9th Cir.1996). Legacy’s challenges to the testimony of the damages expert either relate to the weight rather than the admissibility of the testimony or to testimony that was not prejudicial. The district court did not abuse its discretion in admitting the expert’s testimony.
AFFIRMED.

 This disposition is not appropriate for publica*582tion and may not be cited to or by the courts of this circuit except els provided by Ninth Circuit Rule 36-3.